EXHIBIT 32.1 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the report of Rider Exploration, Inc.(the “Company”) on Form 10-Q for the period ended April 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Companyhereby certifies, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Rider Exploration, Inc. Dated: August 25, 2009 By: /s/ STEVE FRIBERG Name: Steve Friberg Title: Chief Executive Officer (Principal Executive Officer) Dated: August 25, 2009 By: /s/ STEVE FRIBERG Name: Steve Friberg Title: Chief Financial Officer (Principal Financial Officer)
